            Case 2:18-cr-00092-RAJ Document 47 Filed 10/11/18 Page 1 of 5




 1                                                                          The Honorable Richard A. Jones
 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE
 9
     UNITED STATES OF AMERICA,                            Case No. 2:18-cr-00092-RAJ
10
                    Plaintiff,                            STIPULATION OF THE PARTIES RE:
11                                                        MOTION FOR ORDER TO PREVENT
           vs.                                            SPOLIATION OF EVIDENCE
12
     BERNARD ROSS HANSEN and
13
     DIANE RENEE ERDMANN,
14
                    Defendants.
15

16

17           The defendants, Bernard Ross Hansen and Diane Renee Erdmann, moved this Court for an

18   Order preventing the destruction and spoliation of evidence in the possession and control of the
19   Chapter 11 Trustee, Mark Calvert. Dkt. 30 (Motion); see also Dkt. 34 (Government Response);
20
     Dkt. 32 (Limited Objection by Trustee); and Dkt. 35 (Joint Reply to Govt. Response).             At a
21
     hearing on the motion held June 18, 2018, the Court directed the parties to meet and confer
22
     regarding practical solutions to the issues presented in the motion.
23

24           The parties have since met and conferred on numerous occasions and the Trustee provided

25   the Government and the defense access to the Nevada warehouse where the records at the heart of

26
     STIPULATION OF THE PARTIES RE:                                                      K&L GAT ES LLP
     MOTION FOR ORDER TO PREVENT                                                      925 FOURT H AVENUE
                                                                                           SUIT E 2900
     SPOLIATION OF EVIDENCE                                                    SEAT T LE, WASHINGT ON 98104-1158
     (Hansen and Erdmann, CR18-092RAJ) - 1                                        T ELEPHONE: (206) 623-7580
     501870237 v2                                                                  FACSIMILE: (206) 623-7022
            Case 2:18-cr-00092-RAJ Document 47 Filed 10/11/18 Page 2 of 5



     the motion were located.        Based on these discussions and the on-site review of the facility, the
 1
     parties agreed on the following:
 2

 3           •      According to the Trustee, NWTM’s accounting and financial records and emails are
 4                  stored on servers owned and maintained by Green House Data (the “Cloud Servers”)
 5                  pursuant to a contract between NWTM and Green House Data. The Cloud Servers are
 6                  maintained at the expense of the NWTM bankruptcy estate. The Trustee believes he
 7                  soon will no longer need access to the data stored on the Cloud Servers. The

 8                  Government and Defense have declined to assume the contract for maintenance of the

 9                  Cloud Servers.

10           •      The Trustee will produce mirror images of the Cloud Servers, created on or about June

11                  30, 2018, which contain NWTM’s accounting and financial records and emails (the
                    “Server Copies”);
12
             •      The Trustee provided the Government and Defense team access to the Nevada
13
                    warehouse on June 27 and June 28, 2018. There were more than 1400 boxes identified
14
                    as records from the years 2009 through 2016 related to the business of NWTM, and
15
                    segregated accordingly (the “2009-2016 Physical Records”).       The Physical Records
16
                    include a wide variety of documents that were stored by NWTM through the years.
17
             •      In July 2018, the 2009-2016 Physical Records were shipped from Dayton, Nevada, to
18
                    Seattle, Washington, and on agreement of the parties, they are stored at the Federal
19
                    Center South in the custody of the Government.       The Government has made these
20
                    Records reasonably available for the defendants’ review, and will continue to make the
21                  Records reasonably available for defendants’ review throughout the pendency of this
22                  case.
23           •      The parties agree that the Government may destroy or otherwise dispose of any of
24                  these boxes of Physical Records at any time, upon agreement of the attorneys for the
25                  defendants, and without further Court order. In the event the parties cannot agree as to

26
     STIPULATION OF THE PARTIES RE:                                                        K&L GAT ES LLP
     MOTION FOR ORDER TO PREVENT                                                        925 FOURT H AVENUE
                                                                                             SUIT E 2900
     SPOLIATION OF EVIDENCE                                                      SEAT T LE, WASHINGT ON 98104-1158
     (Hansen and Erdmann, CR18-092RAJ) - 2                                          T ELEPHONE: (206) 623-7580
     501870237 v2                                                                    FACSIMILE: (206) 623-7022
            Case 2:18-cr-00092-RAJ Document 47 Filed 10/11/18 Page 3 of 5




 1                  whether particular records may be destroyed, the parties may file a motion with the

 2                  Court to resolve any such disputes.

 3           •      Any remaining boxes stored in the Nevada warehouse are irrelevant to further
                    bankruptcy proceedings or the pending criminal case. Such records primarily contain
 4
                    business records of NWTM dating from the 1980’s to 2008;
 5
             •      The remaining boxes of records that date from the year 1980 to 2008 (the “Pre-2009
 6
                    Records”) are of inconsequential value to the estate and in fact, are burdensome and
 7
                    costly to store.
 8
             •      On agreement of the parties, and pursuant to an order entered by the Honorable
 9
                    Christopher M. Alston, United States Bankruptcy Judge in Case No. 16-11767, United
10
                    States Bankruptcy Court for the Western District of Washington (the “NWTM
11
                    Bankruptcy”), Mr. Hansen retrieved, and made arrangements to store, many of the pre-
12
                    2009 Records.       The pre-2009 Records not retrieved by Mr. Hansen were destroyed.
13                  The Trustee delivered to Hansen’s storage locker additional records that he requested
14                  at no cost to Hansen.
15           •      There are also several physical servers formerly located in Dayton, Nevada (the
16                  “Dayton Facility”), that may contain accounting, financial, or email data, but, per the
17                  Trustee, primarily contain artwork files (the “Physical Servers”) and run the security
18                  system. The Trustee has surrendered possession of the Dayton Facility to the landlord.

19                  Pursuant to a settlement agreement between the bankruptcy estate and the landlord,

20                  which is pending approval by the Bankruptcy Court, the Physical Servers will be

21                  transferred to the landlord, with the Trustee retaining the right to access the data on the
                    Physical Servers.
22
             •      The Government and Defense shall be granted access to the Physical Servers to make
23
                    copies of any business records thereon. After October 31, 2018, unless additional time is
24
                    requested for good cause, the Trustee may, at his discretion, delete the data from the
25
                    Physical Servers.
26
     STIPULATION OF THE PARTIES RE:                                                           K&L GAT ES LLP
     MOTION FOR ORDER TO PREVENT                                                           925 FOURT H AVENUE
                                                                                                SUIT E 2900
     SPOLIATION OF EVIDENCE                                                         SEAT T LE, WASHINGT ON 98104-1158
     (Hansen and Erdmann, CR18-092RAJ) - 3                                             T ELEPHONE: (206) 623-7580
     501870237 v2                                                                       FACSIMILE: (206) 623-7022
            Case 2:18-cr-00092-RAJ Document 47 Filed 10/11/18 Page 4 of 5




 1
             Accordingly, for the reasons stated above and in the interests of justice, the parties agree
 2
     and respectfully recommend that the Court enter the attached proposed stipulated order
 3

 4           Respectfully submitted this 11th day of October, 2018.

 5   s/ Jennifer E. Wellman and Dennis P. Carroll       _______/s Michael G. Martin________
     Attorneys for Bernard Ross Hansen                  Michael G. Martin WSBA #11508
 6   Federal Public Defender                            Attorney for Diane R. Erdmann
     1601 Fifth Avenue, Suite 700                       Siderius Lonergan & Martin LLP
 7
     Seattle, WA 98101                                  500 Union Street, Suite 847
 8   (206) 553-1100                                     Seattle, WA 98101
     Fax (206) 553-0120                                 (206) 624-2800
 9   Email: Jennifer_Wellman@fd.org                     Fax (206) 624-2805Email:
             Dennis_Carroll@fd.org                      michaelm@sidlon.com
10

11
     s/ Brian Werner                                    s/ David C. Neu
12   BRIAN WERNER                                       David C. Neu, WSBA #33143
     Assistant United States Attorney                   Attorneys for Mark Calvert, Chapter 11
13   700 Stewart Street, Suite 5220                     Trustee
     Seattle, Washington 98101                          K&L Gates LLP
14   Telephone: (206) 553-7970                          925 Fourth Ave., Suite 2900
     E-mail: brian.werner@usdoj.gov                     Seattle, WA 98104
15
                                                        (206) 623-7580
16                                                      Fax (206) 370-6289
                                                        Email: david.neu@klgates.com
17

18

19

20

21

22

23

24

25

26
     STIPULATION OF THE PARTIES RE:                                                     K&L GAT ES LLP
     MOTION FOR ORDER TO PREVENT                                                     925 FOURT H AVENUE
                                                                                          SUIT E 2900
     SPOLIATION OF EVIDENCE                                                   SEAT T LE, WASHINGT ON 98104-1158
     (Hansen and Erdmann, CR18-092RAJ) - 4                                       T ELEPHONE: (206) 623-7580
     501870237 v2                                                                 FACSIMILE: (206) 623-7022
            Case 2:18-cr-00092-RAJ Document 47 Filed 10/11/18 Page 5 of 5



                                        CERTIFICATE OF SERVICE
 1
             I hereby certify that on this date, I electronically filed the foregoing document with the Clerk
 2   of the Court using the CM/ECF system, which will send notification of such filing to the following:
 3           Dennis Carroll
             FEDERAL PUBLIC DEFENDER'S OFFICE (SEA)
 4           1601 5TH AVE
             STE 700 WESTLAKE CENTER OFFICE TOWER
 5           SEATTLE, WA 98101
 6           Michael G Martin
             SIDERIUS LONERGAN & MARTIN, LLP
 7           500 UNION STREET, SUITE 847
             SEATTLE, WA 98101
 8
             Jennifer Elizabeth Wellman
 9           FEDERAL PUBLIC DEFENDER'S OFFICE (SEA)
             1601 5TH AVE
10           STE 700 WESTLAKE CENTER OFFICE TOWER
             SEATTLE, WA 98101
11
             Brian D Werner
12           US ATTORNEY'S OFFICE (SEA)
             700 STEWART ST
13           STE 5220
             SEATTLE, WA 98101-1271
14
             DATED: October 11, 2018, at Seattle, Washington
15

16                                                         /s/ Denise A. Lentz
                                                           Denise A. Lentz, Paralegal
17

18

19

20

21

22

23

24

25

26
     STIPULATION OF THE PARTIES RE:                                                       K&L GAT ES LLP
     MOTION FOR ORDER TO PREVENT                                                       925 FOURT H AVENUE
                                                                                            SUIT E 2900
     SPOLIATION OF EVIDENCE                                                     SEAT T LE, WASHINGT ON 98104-1158
     (Hansen and Erdmann, CR18-092RAJ) - 5                                         T ELEPHONE: (206) 623-7580
     501870237 v2                                                                   FACSIMILE: (206) 623-7022
